



EXHIBIT 10.1


STAGE STORES INCENTIVE AWARD AGREEMENT


Participant: _____________________________
 
Grant Date: ____________________________
 
 
 
Award No. 1: $__________________________
 
Vesting Date 1: _________________________
 
 
 
Award No. 2: $__________________________
 
Vesting Date 2: _________________________
 
 
 
Award No. 3: $__________________________
 
Vesting Date 3: _________________________



1.
This Agreement is made by and between the Company and the Participant as of the
Grant Date. Capitalized terms used in this Agreement are defined below.

2.
The Participant shall earn an Award if he/she is continuously employed by the
Company or an Affiliate from the Grant Date through the Vesting Date
corresponding to such Award.

3.
Each Award that is earned shall be paid to the Participant in a lump sum within
30 days following the applicable Vesting Date, except as otherwise provided
herein.

4.
The Participant shall forfeit all rights to an Award having a Vesting Date that
follows the date of the Participant’s Termination (irrespective of the basis for
such Termination or whether such Termination was initiated by the Participant,
the Company or an Affiliate); provided that the Participant’s Termination does
not occur during the Change in Control Period. If Participant’s Termination
occurs during the Change in Control Period, each Award not previously paid to
the Participant (including any Awards forfeited by Participant due to
Termination during the Change in Control Period) shall immediately become earned
and payable in full on the later of the date of Termination or the consummation
of the Change in Control.

5.
Nothing in this Agreement shall confer upon the Participant the right to
continue in the employ of the Company or an Affiliate, and nothing in this
Agreement shall amend, alter or otherwise affect any rights or terms of
employment or other benefits arising from that employment or any employment
agreement between the Participant and the Company or an Affiliate.

6.
The Participant may not assign, pledge or encumber any interest in this
Agreement, but this Agreement shall be binding upon any successor or assignee of
the Company.

7.
The Company or the employing Affiliate shall have the right to deduct from an
Award any federal, state or local taxes or other withholding amounts required by
law or valid court order to be withheld with respect to such cash payments. The
determination of the Company or the employing Affiliate regarding applicable
income and employment tax withholding requirements shall be final and binding on
the Participant.

8.
This Agreement and any Award that may become payable are intended to comply
with, or otherwise be exempt from, IRC Section 409A. This Agreement shall be
administered, interpreted and construed in a manner consistent with IRC Section
409A or an exemption therefrom. Should any provision of this Agreement be found
not to comply with, or otherwise be exempt from, the provisions of IRC Section
409A, such provision shall be modified and given effect (retroactively, if
necessary), in the sole discretion of the Committee, and without the consent of
the Participant, in such manner as the Committee determines to be necessary or
appropriate to comply with, or to effectuate an exemption from, IRC Section
409A. Without limiting the foregoing and notwithstanding anything contained
herein to the contrary, to the extent required in order to avoid accelerated
taxation or tax penalties under IRC Section 409A, amounts that would otherwise
be payable pursuant to this Agreement during the six-month period immediately
following the Participant’s Termination shall instead be paid on the first
business day after the date that is six months following the Participant’s
Termination (or death, if earlier). Notwithstanding anything to the contrary,
the Company makes no representations that the payments provided under this
Agreement comply with IRC Section 409A and in no event shall the Company be
liable for all or any portion of any taxes, penalties, interest or other
expenses that may be incurred by the Participant on account of non-compliance
with IRC Section 409A.

9.
No provision of this Agreement may be modified, waived or discharged unless such
waiver, modification or discharge is expressly agreed upon in a writing signed
by Participant and the Company.

10.
The validity and effect of this Agreement and the rights and obligations of all
persons affected hereby shall be construed and determined in accordance with the
laws of the State of Texas, unless superseded by federal law, which shall govern
correspondingly.








--------------------------------------------------------------------------------





11.
Capitalized terms used in this Agreement shall have the meanings ascribed below:

a.
“Affiliate” means any person with whom the Company would be considered a single
employer under IRC Section 414(b) or 414(c).

b.
“Agreement” means this Stage Stores Incentive Award Agreement.

c.
“Award” means each cash amount stated at the beginning of this Agreement.

d.
“Change in Control” means any one or more of the following events:

i.
Any person or group (as defined for purposes of Section 13(d) of the Exchange
Act) becomes the beneficial owner, directly or indirectly, of 25% or more of the
outstanding equity securities of the Company entitled to vote for the election
of directors;

ii.
A majority of the members of the Company’s Board of Directors then in office is
replaced within any period of two years or less by directors not nominated and
approved by a majority of the directors in office at the beginning of such
period (or their successors so nominated and approved), or a majority of the
Company’s Board of Directors at any date consists of persons not so nominated
and approved; or

iii.
The consummation of a merger or consolidation with another entity or the sale or
other disposition of all or substantially all of the Company's assets
(including, without limitation, a plan of liquidation), which has been approved
by shareholders of the Company.

Provided, however, the other provisions of this definition notwithstanding, the
term “Change in Control” shall not mean any merger, consolidation,
reorganization, or other transaction in which the Company exchanges or offers to
exchange newly-issued or treasury common shares of the Company representing 25%
or more, but less than 50%, of the outstanding equity securities of the Company
entitled to vote for the election of directors, for 51% or more of the
outstanding equity securities entitled to vote for the election of at least the
majority of the directors of a corporation other than the Company or an
Affiliate (the “Acquired Corporation”), or for all or substantially all of the
assets of the Acquired Corporation. Provided further, if a Change in Control
constitutes a payment event with respect to any Award that provides for the
deferral of compensation and is subject to IRC Section 409A, payments to be made
upon a Change in Control shall only be made upon a “change in control event”
within the meaning of IRC Section 409A.
e.
“Change in Control Period” means the period commencing six months prior to a
Change in Control and ending on the Vesting Date corresponding to the last Award
stated at the beginning of this Agreement.

f.
“Committee” means the Compensation Committee of the Company’s Board of Directors
or its designee.

g.
“Company” means Stage Stores, Inc., a Nevada corporation, its successors and
assigns and any corporation which shall acquire substantially all its assets.

h.
“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, or any successor act thereto.

i.
“Grant Date” means the date stated at the beginning of this Agreement.

j.
“IRC” means the Internal Revenue Code of 1986, as amended from time to time, and
any successor.

k.
“Participant” means the individual named at the beginning of this Agreement.

l.
“Termination” means a “separation from service” as defined in Treasury
Regulation Section 1.409A-1(h) by a Participant with the Company and all its
Affiliates.

m.
“Vesting Date” means the date stated at the beginning of this Agreement which
corresponds to each Award.

Intending to be legally bound, the Company and Participant have each executed
and delivered this Agreement as of the Grant Date.
STAGE STORES, INC.
 
PARTICIPANT


 
 
 
By: ____________________________________________
 
By: _____________________________________________
 
 
 
Name: _________________________________________
 
Name: __________________________________________
 
 
 
Title: __________________________________________
 
 






